NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted April 10, 2020
                                  Decided April 27, 2020

                                           Before

                          MICHAEL S. KANNE, Circuit Judge

                          ILANA DIAMOND ROVNER, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 19-1336

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Northern District of Illinois.

       v.                                         No. 1:13-CR-00446(1)

MICHAEL TRIPLETT,                                 Charles R. Norgle,
    Defendant-Appellant.                          Judge.

                                         ORDER

        After a police officer saw Michael Triplett exchange money for an item from his
car, he and other officers searched Triplett’s car and found a loaded revolver and bags
of illegal drugs. Facing drug and gun-possession charges, Triplett moved to suppress
the evidence obtained during the search. The district court denied his motion, and
Triplett pleaded guilty (pursuant to a conditional plea that allowed him to challenge the
search on appeal) to two charges: possessing a firearm in furtherance of drug
trafficking, 18 U.S.C. § 924(c)(1)(A), and possessing a firearm as a felon, id. § 922(g). The
court imposed a sentence of 20 years in prison, which, because of Triplett’s status as an
armed career criminal, was the mandatory minimum.
No. 19-1336                                                                        Page 2

       Triplett now appeals, but his appointed lawyer asserts that the appeal is
frivolous and moves to withdraw. See Anders v. California, 386 U.S. 738, 744 (1967). We
disagree. Because a lawyer could raise a nonfrivolous argument that the police lacked
probable cause to search Triplett’s car lawfully, we deny counsel’s motion to withdraw
and order counsel to brief the merits of Triplett’s appeal.
        At a suppression hearing before a magistrate judge, several officers testified
about the events leading up to the challenged search. They stated that the search
occurred after an anonymous tipster told police that a man was selling drugs out of a
four-door black Chevy. The tipster described Triplett’s car, its plate number, and its
location. In response to the tip, several officers went to the street where the car was
parked, and where Triplett and a group of other men had gathered on a street corner.
While one of the officers watched Triplett through binoculars, a man approached
Triplett and gave him money. The officer testified that he saw Triplett then reach
through the passenger-side window of his car, grab a “small item” from behind the
visor, and give it to the man. Although the officer could not identify through his
binoculars what Triplett had grabbed from the car, he concluded that the exchange was
probably a drug sale.
        The officers then detained the men and began a search of Triplett’s car. One
officer reached into Triplett’s car and found three small bags of heroin behind the
passenger-side visor. After confirming the bags’ contents, he opened the passenger door
and found a loose panel at the base of the door frame. He pried this open and
discovered two large bags of what appeared to be crack cocaine. The officers then
arrested Triplett, moved his car to the police station, and searched it more thoroughly.
They found another loose panel (on the driver’s side) and inside were more bags of
heroin and crack, and a loaded revolver.
       Two of Triplett’s long-time friends, who had been with him on the street corner,
contested the officers’ version of the events. They testified that they were on the street
corner organizing a basketball game and that no one bought drugs from Triplett. (They
added that they did not know how Triplett supported himself.) The witnesses also said
that when the police arrived, they arrested Triplett on a domestic-violence warrant, and
they searched both Triplett and his car without finding anything.
       After the hearing, the magistrate judge recommended denying the motion to
suppress. She explained that the officers’ testimony was “detailed, credible, and [made]
sense,” and that the testimony from Triplett’s friends was “the opposite.” It was not
credible, the judge reasoned, that the men would have met at that street corner to
organize a basketball game, instead of at the park where they planned to play, or that
No. 19-1336                                                                           Page 3

neither witness was aware of Triplett’s source of income, despite claiming to have been
longtime friends. The credibility of both friends was further tarnished because one had
a long criminal history and the other frequently gave aliases to the police. Relying on
the officers’ version of events, she concluded that the officers had probable cause to
believe the car contained evidence of criminal activity.
        Triplett’s counsel considers the magistrate judge’s decision unassailable. Counsel
points out that the “automobile exception” to the Fourth Amendment’s warrant
requirement allows officers to search a car that they have probable cause to believe has
evidence of a crime. Maryland v. Dyson, 527 U.S. 465, 467 (1999); Carroll v. United States,
267 U.S. 132, 155–56 (1925). This exception, unlike the exception for searches incident to
an arrest, does not require an arrest; it requires only probable cause of criminal activity.
See United States v. Paige, 870 F.3d 693, 702 (7th Cir. 2017) (distinguishing car searches
incident to arrest, as in Arizona v. Gant, 556 U.S. 332 (2009), from car searches based on
probable cause). And counsel argues that we would have no basis for disturbing the
judge’s credibility determination. The judge explained why she found the officers more
credible, and we “accept the district court’s credibility determination unless the facts, as
testified to by the police officers, were so unbelievable that no reasonable factfinder
could credit them.” United States v. Contreras, 820 F.3d 255, 263 (7th Cir. 2016).
         But whether the officers’ observations, even if true, supplied probable cause to
enter and search Triplett’s car is debatable. An anonymous tip about criminal activity,
like the one that officers relied on here, may lack enough intrinsic reliability to establish
reasonable suspicion to detain a suspect, much less probable cause for a search. Florida
v. J.L., 529 U.S. 266, 271 (2000). Before acting on a tip from a source of unknown
trustworthiness, police must corroborate the tipster’s ability to predict future actions
“not easily ascertained by public observation,” or otherwise independently verify that
the illegal conduct alleged in the tip is likely occurring. United States v. Lopez, 907 F.3d
472, 480–81 (7th Cir. 2018). Here, the police did corroborate the tipster’s ability to
identify Triplett’s car and its location. But the only potential corroboration of ongoing
criminal activity was an officer’s observation that Triplett handed an unidentified
“small item” to a man in exchange for money. Because the officer could not identify the
item, the corroborative value of this observation for supporting probable cause is
questionable.
       Courts appear to be split on whether observations of a hand-to-hand exchange of
cash for a small, unknown object, without other evidence of criminal activity, supports
a finding of probable cause. See Pennsylvania v. Dunlap, 555 U.S. 964 (2008) (Roberts, C.J.,
dissenting from denial of certiorari). Therefore, given the absence of a known and
No. 19-1336                                                                            Page 4

reliable informant providing the tip, see United States v. Sands, 815 F.3d 1057, 1059
(7th Cir. 2015), and the lack of other reliable evidence that Triplett was engaged in
ongoing criminal activity, we cannot say that challenging the magistrate judge’s
decision would be frivolous.
        We express no conclusion on the ultimate merits of this potential challenge. We
decide only that this appeal is not frivolous, and that Triplett is entitled to the benefit of
briefing by counsel. See United States v. Eskridge, 445 F.3d 930, 931–32 (7th Cir. 2006).
Counsel’s motion to withdraw is therefore DENIED and the parties are ORDERED to
brief the issue of the district court’s denial of Triplett’s motion to suppress the evidence
obtained from the warrantless search of his car and any other potentially meritorious
issue. After briefing is completed, we will set a date for oral argument. Briefing will
proceed as follows:
       1. The appellant’s brief and required short appendix are due by May 27, 2020.
       2. The appellee’s brief is due by June 26, 2020.
       3. The appellant’s reply brief, if any, is due by July 17, 2020.